15-10940-tmd Doc#335 Filed 03/13/19 Entered 03/13/19 17:13:58 Main Document Pg 1 of
                                         4


                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

                                                       §
    In re:                                             §      CHAPTER 11 CASE
                                                       §
    BULLION DIRECT, INC.                               §      CASE NO. 15-10940-TMD
                                                       §
                              Debtor.
                                                       §

                       NOTICE OF INTENT TO DESTROY BOOKS AND RECORDS
                                     OF DEBTOR IN 30 DAYS

  TO ALL CREDITORS AND PARTIES-IN-INTEREST, PLEASE TAKE NOTICE OF
  THE FOLLOWING:

          1.     Gregory S. Milligan is the Trustee (the “Trustee”) of the BullionDirect, Inc.
  Litigation Trust (the “Trust”).

        2.      The above-captioned bankruptcy case (the “Case”) of BullionDirect, Inc. (the
  “Debtor”) was commenced on July 20, 2015.

         3.     The Bankruptcy Court confirmed a chapter 11 plan (the “Plan”) by order entered
  July 26, 2016 that transferred the remaining assets of the Debtor to the Trust and appointed the
  Trustee to manage this Trust.

         4.            All Trust assets have been administered. Final distributions have been made by
  the Trustee.

           5.     Pursuant to the Plan and the related agreement establishing the Trust, the Trustee
  is free to dispose of the books and records of the Debtors pursuant to applicable non-bankruptcy
  law without the need for any further Bankruptcy Court order. However, out of an abundance of
  caution, the Trustee is hereby providing notice of his intention to destroy these records of the
  Debtor. The Trustee will commence destruction of the records on or after April 12, 2019.

          6.     The various books and records of, and documents related to, the Debtor that have
  been located have been reviewed multiple times by, among others, the Trustee and counsel for
  the Trustee. The books and records were produced in discovery in connection with the litigation
  of claims by the Trustee. No other parties have come forward to review the documents.

          7.     Any creditor or party in interest with a legitimate need to do so that wishes to
  review the books and records of the Debtor must do so before April 10, 2019, upon reasonable
  notice and written request to the undersigned counsel for the Trustee. After April 12, 2019, the
  books and records of the Debtor will be destroyed.

                                                                                            Page 1 of 4

  4821-5089-7795.1
  113788\000001
  03/13/2019 5:08 PM
15-10940-tmd Doc#335 Filed 03/13/19 Entered 03/13/19 17:13:58 Main Document Pg 2 of
                                         4


         8.       This notice relates only to the books and records of the Debtor generated by the
  Debtor prior to the commencement of its Case. The Trustee will retain the records generated by
  the Trust for one year following the closing of the Case.

   Dated: March 13, 2019.                 Respectfully submitted,

                                          DYKEMA GOSSETT PLLC

                                          By: /s/ Patrick L. Huffstickler
                                               Patrick L. Huffstickler
                                               State Bar No. 10199250
                                               phuffstickler@dykema.com
                                               112 East Pecan Street, Suite 1800
                                               San Antonio, Texas 78205
                                               (210) 554-5500
                                               (210) 226-8395 (Fax)
                                          Counsel to Gregory S. Milligan, Trustee for the
                                          BullionDirect, Inc. Litigation Trust



                                         Certificate of Service

           I hereby certify that on March 13, 2019 I served a copy of this Notice via electronic mail

  to the parties listed below and via the Court’s electronic case filing system to all parties receiving

  notice through such system as listed at the end of this document.

                                                 /s/ Patrick L. Huffstickler
                                                 Patrick L. Huffstickler

  E-mail Service List:
  Duane Brescia, counsel for Platform Universe, Jack Murph, and Cheryl Huseman:
  duane.brescia@strasburger.com

  James Ardoin and Tiffany Raush, counsel for Charles McAllister: jardoin@joneswalker.com and
  dan.guess@usdoj.gov

  Daniel Guess and Matt Harding, Asst. United States Attorneys: dan.guess@usdoj.gov and
  matt.harding@usdoj.gov

  Jane Auxter and Jo Mettenburg, counsel for the Commodities Futures Trading Commission:
  aauxter@cftc.gov and jmettenburg@cftc.gov


                                                                                              Page 2 of 4

  4821-5089-7795.1
  113788\000001
  03/13/2019 5:08 PM
15-10940-tmd Doc#335 Filed 03/13/19 Entered 03/13/19 17:13:58 Main Document Pg 3 of
                                         4


  Electronic Case Filing Service List:
  Steven B. Bass on behalf of Creditor United States of America
  Steven.Bass@usdoj.gov, lori.wilson@usdoj.gov

  Duane J. Brescia on behalf of Interested Party C. Jack Murph
  duane.brescia@strasburger.com, donna.krupa@strasburger.com;
  Kathryn.Alexander@strasburger.com; bkrtcynotices@strasburger.com

  Duane J. Brescia on behalf of Interested Party Cheryl L. Huseman
  duane.brescia@strasburger.com, donna.krupa@strasburger.com;
  Kathryn.Alexander@strasburger.com; bkrtcynotices@strasburger.com

  Kay D. Brock on behalf of Creditor Travis County
  bkecf@traviscountytx.gov, kay.brock@traviscountytx.gov
  Richard T. Chapman on behalf of Creditor Janak Law Firm
  rchapman@andersonsmith.com, roxanne@andersonsmith.com; Jamie@andersonsmith.com

  Richard T. Chapman on behalf of Creditor Julius De Roma
  rchapman@andersonsmith.com, roxanne@andersonsmith.com;Jamie@andersonsmith.com

  Richard T. Chapman on behalf of Creditor Linda Strande
  rchapman@andersonsmith.com, roxanne@andersonsmith.com; Jamie@andersonsmith.com

  Brent A. Devere on behalf of Creditor David Ray
  bdevere512@aol.com

  Kirstin K Dutcher on behalf of Creditor Chris Smelick
  kkd@lawsonlaski.com, heo@lawsonlaski.com

  Kirstin K Dutcher on behalf of Creditor Robert Smelick
  kkd@lawsonlaski.com, heo@lawsonlaski.com

  Jeffrey R. Erler on behalf of Creditor Diamond State Depository, LLC
  jeff.erler@cottonteam.com, Melissa.harrocks@cottonteam.com

  Jeffrey R. Erler on behalf of Creditor Dillon Gage Inc. of Dallas
  jeff.erler@cottonteam.com, Melissa.harrocks@cottonteam.com

  Lisa C. Fancher on behalf of Creditor Kirk Davis Mahon
  lfancher@fbhg.law

  Laura Marie Fontaine on behalf of Creditor Diamond State Depository, LLC
  Laura@HedrickKring.com, Mckenzie@HedrickKring.com; Lori@HedrickKring.com;
  Britt@HedrickKring.com

                                                                              Page 3 of 4

  4821-5089-7795.1
  113788\000001
  03/13/2019 5:08 PM
15-10940-tmd Doc#335 Filed 03/13/19 Entered 03/13/19 17:13:58 Main Document Pg 4 of
                                         4


  Laura Marie Fontaine on behalf of Creditor Dillon Gage Inc. of Dallas
  Laura@HedrickKring.com, Mckenzie@HedrickKring.com; Lori@HedrickKring.com;
  Britt@HedrickKring.com

  James V. Hoeffner on behalf of Creditor Louis S McCann
  jhoeffner@gdhm.com, bcumings@gdhm.com

  Joseph D. Martinec on behalf of Debtor BullionDirect, Inc.
  martinec@mwvmlaw.com, white@mwvmlaw.com

  William T. Peckham on behalf of Creditor Clinton C. Price
  wpeckham@peckhamlawaustin.com, calexander@peckhamlawaustin.com

  Michael J. Pledger on behalf of Creditor Christopher Lombardo
  pledgerlaw@aol.com

  Douglas J. Powell on behalf of Creditor David Emery
  notices@swbell.net, dpowell@dougpowelllaw.com;ayana@dougpowelllaw.com

  Peter C. Ruggero on behalf of Creditor Kazu Suzuki
  peter@ruggerolaw.com

  Stephen Matthew Schultz on behalf of Creditor Peter Lettang
  stephen@tslf.com

  Martin Warren Seidler on behalf of Creditor Gerard Barrack
  marty@seidlerlaw.com, ecfseidlerlaw1@yahoo.com

  United States Trustee - AU12
  ustpregion07.au.ecf@usdoj.gov




                                                                              Page 4 of 4

  4821-5089-7795.1
  113788\000001
  03/13/2019 5:08 PM
